Citation Nr: 0620278	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-20 440	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective June 20, 2003.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In a more recent January 2006 decision, the rating 
was increased to 50 percent with the same effective date of 
June 20, 2003.  The veteran indicated he is not satisfied 
with this rating; he wants an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated).

To support his claims, the veteran testified at a 
videoconference hearing in May 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.

TDIU Claim

In a September 2005 statement, the veteran contends he has 
severe symptoms of PTSD and, consequently, is unable to 
obtain employment.  See VA Form 21-4138, dated in September 
2005.  He made similar assertions during his May 2006 
hearing.  See May 2006 hearing transcript, page 9.  



According to VA's General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  Because the 
veteran contends that his unemployability is due solely to 
his PTSD, the increased rating issue on appeal, the Board 
also has jurisdiction over the issue of his purported 
entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (a separate, formal claim is not 
required in cases where an informal claim for a TDIU has been 
reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (expounding on when an informal claim for a TDIU has 
been submitted).

The claims for an even higher initial rating for PTSD and for 
a TDIU are being remanded to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


FINDING OF FACT

Competent medical evidence does not show the veteran's 
hypertension is related to his service-connected PTSD.  


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of a service-connected disability - his PTSD in 
particular.  38 C.F.R. § 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

In this case, the veteran was provided a VCAA notice letter 
in April 2003, prior to the initial adjudication of his claim 
in the June 2003 rating decision; however, that letter was 
not consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) and the Court's holding in Quartuccio.  But 
additional letters that were consistent with the VCAA and 
Quartuccio were sent in August 2005 and March 2006.  And 
although these additional letters were sent after the initial 
adjudication of his claim, in Pelegrini II the Court 
clarified that in these type situations, where the veteran 
did not receive content-complying VCAA notice until after the 
initial adjudication of his claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew, as if that initial decision was not made.  
Rather, VA need only ensure the veteran receives or since has 
received VA content-complying notice such that he is not 
prejudiced.  The Court more recently addressed what must 
occur when there are these type timing errors in provision of 
the VCAA notice, to avoid unduly prejudicing the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Here, the RO readjudicated the claim and sent the veteran a 
supplemental statement of the case (SSOC) in February 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notices.  His 
representative submitted written argument on his behalf in 
April 2006.  He also testified in support of his claim in May 
2006.  Therefore, there is no prejudice to him because his 
claim was readjudicated by the RO after appropriate VCAA 
notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the letters stated:  
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal - by way 
of the March 2006 VCAA letter and also an April 2006 letter 
notifying him of his May 2006 videoconference hearing.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
medical records, VA and private medical records, and the 
report of VA examination addressing the etiology of the 
claimed condition - the dispositive issue.  The veteran has 
not indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As previously noted, he testified 
at a May 2006 hearing.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).

One final preliminary point worth mentioning, during the May 
2006 hearing the veteran's representative questioned the 
credentials of the physician who conducted the January 2006 
VA examination.  Specifically, the representative contends 
the examiner is not an expert as far as hypertension is 
concerned because she is a general practitioner, not a 
practicing cardiologist.  See May 2006 hearing transcript, 
pages 5-6.  So the representative maintains the veteran 
should be re-examined, this time by a medical expert in 
cardiology.  Id.  



While the report of the January 2006 VA examination does not 
expressly state the examiner is a heart 
specialist/cardiologist, the report of examination 
nonetheless reflects that it was an examination specifically 
for "hypertension."  The examiner confirmed the claims file 
was reviewed prior to the examination, for the veteran's 
pertinent medical history.  And this is evidenced by the 
examination report, itself, which reflects a familiarity with 
and discussion of the veteran's clinical history as well as 
his present complaints.  In addition, the examiner discussed 
findings that were pertinent to the question presented - 
whether the hypertension is related to the veteran's military 
service, and more specifically, is this relationship via his 
already service-connected PTSD.  The Board can find nothing 
in the report to indicate the examination was cursory or that 
the examiner did not have an adequate understanding of the 
question asked of her.  Merely because the examiner's 
findings do not support the veteran's claim is not a reason 
to find her medical credentials inadequate.  The Board does 
not view the medical issue raised in this case to be of such 
complexity that it can only be answered by a medical expert 
in cardiology.  Accordingly, the Board rejects the 
representative's contention and the implied request that 
another examination be scheduled with a medical expert 
(i.e., a cardiologist).  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim).

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD.  

Pertinent Laws and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  The veteran has 
steadfastly maintained that his claimed condition, 
hypertension, is due to his service-connected PTSD.  There is 
no indication in the file that he is also claiming the 
hypertension is directly or presumptively related to his 
military service.  See VA Form 9, dated in May 2004, and the 
May 2006 hearing transcript, page 9.  Consequently, the 
Board's analysis will address solely his claim of entitlement 
to secondary service connection, as he has specifically 
contended this basis - and this basis only - as the grounds 
of his purported entitlement.

With respect to Wallin element (1), current disability, VA 
examination in January 2006 resulted in a diagnosis of 
hypertension, poor control.  Therefore, element (1) has been 
satisfied.  

With respect to element (2), service connection is in effect 
for PTSD, evaluated as 50-percent disabling.  So element (2) 
also has been satisfied.

But with respect to crucial Wallin element (3), medical 
nexus, there is no competent medical evidence etiologically 
linking the veteran's hypertension to his service-connected 
PTSD.  On the contrary, the January 2006 VA examiner opined, 
after reviewing the claims file, that it was less likely than 
not the veteran's hypertension was either caused or 
aggravated by his service-connected PTSD.  The examiner noted 
that it was unlikely that psychiatric illnesses or PTSD in 
and of itself would cause or aggravate hypertension.  There 
has been no medical opinion offered in response to contradict 
this medical conclusion against service connection.

In essence, the veteran argues that his PTSD precipitates 
mental stress and anxiety, which in turn has caused or 
exacerbated his hypertension.  However, it is now well 
established that his lay statement on medical matters, such 
as etiology, is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons without medical training are not competent to offer 
opinions on medical matters such as diagnosis or etiology); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's hypertension and 
his service-connected PTSD, is entirely medical in nature.  
Just as the veteran himself is not competent to offer medical 
opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent medical evidence of 
record, the January 2006 VA examiner's opinion, is clearly 
against the veteran's claim.  The veteran has submitted no 
competent medical evidence in support of his claim, despite 
being specifically requested to do so.  See the August 2005 
VCAA letter, page 5.

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension as 
secondary to his service-connected PTSD.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt concerning this to resolve in his favor.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension, secondary 
to PTSD, is denied.




REMAND

Entitlement to an initial rating higher than 50 percent for 
PTSD.

Entitlement to a TDIU.

As noted in the introduction, the Board has assumed 
jurisdiction over the veteran's claim for a TDIU - seeing as 
though it was reasonably raised in his September 2005 
statement and more recently during his May 2006 hearing.  
He contends that his PTSD so severe that it prevents him from 
working.

The most recent VA psychiatric examination was conducted in 
November 2005.  Although the examiner indicated the veteran's 
ability to maintain employment was "considerably to severely 
impaired" by his PTSD, it is unclear whether this is 
tantamount to saying he is unemployable.  See 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2005).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, employment history, 
and vocational attainment.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  But his advancing age, any impairment caused 
by conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a) 
(2003).

As such, the veteran should be re-examined to address this 
important issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Also bear in mind that his alleged inability to work 
due to the severity of his PTSD is one of the considerations 
for assigning a higher (indeed, 100 percent) schedular rating 
for this condition.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  So in this particular instance, the question of 
whether he is entitled to a TDIU is inextricably intertwined 
with the question of whether he is entitled to a higher 
rating for his PTSD.  Thus, consideration of the claim for a 
higher initial rating for the PTSD must be temporarily 
deferred to avoid piecemeal adjudication of claims with 
common parameters.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
the severity of his PTSD, but 
especially insofar as whether it is so 
severe that it renders him incapable of 
securing and maintaining substantially 
gainful employment.  To facilitate 
making this important determination, 
send the claims folder to the 
designated examiner for a review of the 
veteran's pertinent medical history; 
this includes a copy of this remand.  
The examiner should identify all 
symptoms and functional impairment due 
to the veteran's psychiatric condition.  
The examiner should provide a Global 
Assessment of Functioning (GAF) score 
based on the veteran's PTSD and explain 
what the score means - including, 
again, in terms of whether the PTSD 
renders the veteran unemployable.



2.  Then, based on the additional 
evidence obtained, readjudicate the 
claims for an initial rating higher 
than 50 percent for PTSD and for a 
TDIU.  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative an SSOC and give 
them an opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


